internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to op e ep a date apr b99 re this letter constitutes notice that with respect to the above-named money_purchase_pension_plan waivers of the percent excise_tax under sec_4971 of the internal_revenue_code the gode have been granted for the tax that would otherwise apply to the accumulated funding deficiencies for the plan years ended date and date the waivers of the percent excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which each of these excise_tax waivers has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of the end of each of the applicable_plan years for which a waiver is granted to the extent such deficiency has not been corrected according to the information received the company maintaining the above-named plan incurred negative working_capital and negative net_worth due to a decline in sales during the period leading up to and including the and fiscal years the company has since shifted its focus from the defense-related industries towards more commercial-related industries in an effort to maintain financial stability also according to the information submitted with the request by the end of the accumulated funding deficiencies have been paid in full and all related excise_taxes under sec_4971 have been paid in full as of the end of of we have sent a copy of this letter to the key district_office in a copy has also been sent to your authorized representative pursuant to the power_of_attorney form on file sincerely yours kathryn marticello chief actuarial branch o te
